Citation Nr: 1011967	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Validity of indebtedness created by an overpayment in the 
amount of $1,072.50 for the period from January 8, 2007, 
through June 2007.

2.  Waiver of recovery of overpayment in the amount of 
$1,072.50 for the period from January 8, 2007, through June 
2007.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from February 1969 to November 
1970 and from November 1974 to April 1976.  He died in March 
2001.  The appellant is one of his surviving children.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which retroactively 
discontinued the appellant's receipt of Dependency and 
Indemnity Compensation (DIC) benefits because he had elected 
to receive chapter 35 Dependents' Educational Assistance 
(DEA) benefits.  The appellant appeals with respect to the 
validity of the debt and also seeks a waiver of overpayment 
in the event the debt is found to be valid. 

The Board observes that the appellant's request for waiver of 
recovery of the overpayment of $1,072.50 was denied by VA's 
Debt Management Center in St. Paul, Minnesota, in October 
2007.  He was notified of that decision by letter from VA's 
Debt Management Center that same month.  In a deferred rating 
decision dated in August 2008, the RO noted that the Veteran 
had submitted a statement in June 2008 attached to his VA 
Form 9 in which he disagreed with the denial of his request 
for waiver of recovery of overpayment.  The RO also noted 
that the issue of establishing a notice of disagreement on 
the waiver issue would be left to VA's Debt Management Center 
because it was not within the RO's jurisdiction.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.




REMAND

With respect to the issue of the validity of the debt, the 
Board notes that it is not clear from a review of the claims 
file how the RO determined the exact amount of the 
overpayment, deemed to be $1,072.50, for the period from 
January 8, 2007, through June 2007.  Internal VA 
correspondence in the claims file indicates that the 
appellant was awarded $645.00 in chapter 35 benefits 
effective January 8, 2007.  This correspondence also 
indicates that the appellant was awarded $860.00 in chapter 
35 benefits effective January 29, 2007.  The effective date 
of the appellant's DEA benefits was March 31, 2000.  
Moreover, he was apparently in receipt of $218 per month for 
Dependency and Indemnity Compensation (DIC) benefits.  The 
overpayment was created by his receipt of both DIC and 
chapter 35 benefits simultaneously.  He was supposed to 
receive only the greater benefit, which was the chapter 35 
assistance.  However, 6 months of DIC payments at $218 per 
month would equal $1308.00, rather than $1,075.00.  Thus, it 
is not entirely clear from a review of the claims file how 
the RO calculated the appellant's overpayment.

Given the foregoing, the Board finds that, on remand, the 
RO/AMC should conduct an audit or accounting of the 
appellant's VA benefits for the period from January 8, 2007, 
through June 2007 explaining how the overpayment of $1,072.50 
was created.  This audit or accounting should include a 
determination of how much the appellant was actually paid per 
month (from January 8,2007, through June 2007) in DIC 
benefits and in chapter 35 benefits, as well as the total 
amount per month that he was entitled to receive during that 
same time frame.

With respect to the issue of waiver of recovery of 
overpayment, the Board notes that, in a decision dated on 
October 16, 2007, VA's Debt Management Center in St. Paul, 
Minnesota, denied the appellant's request for wavier of 
recovery of overpayment in the amount of $1,072.50.  This 
decision was issued to the appellant later in October 2007.  
In a statement attached to the appellant's VA Form 9, date-
stamped as received by the RO on June 27, 2008, he disputed 
the overpayment and demanded that the monies which he had 
paid as a result of the October 2007 decision be returned to 
him.  Thus, the Board reasonably interprets the appellant's 
June 2008 letter as a notice of disagreement with the October 
2007 by VA's Debt Management Center denying his request for 
waiver of recovery of overpayment.  

In a deferred rating decision dated on August 20, 2008, the 
RO indicated that it had forwarded copies of the notification 
of debt and the appellant's June 2008 notice of disagreement 
to VA's Debt Management Center because that facility had 
jurisdiction over the waiver issue.  The RO also indicated 
that the issue of establishing a new notice of disagreement 
on the waiver issue would be left to VA's Debt Management 
Center.  Despite the existence of a valid notice of 
disagreement from the appellant on the waiver issue, to date, 
however, VA's Debt Management Center has not issued a 
Statement of the Case (SOC) on this claim.  

Where a claimant files a notice of disagreement and the AOJ 
(agency of original jurisdiction) (in this case, VA's Debt 
Management Center) has not issued an SOC, the issue must be 
remanded to the AOJ for an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Thus, the issue of waiver of 
recovery of overpayment in the amount of $1,072.50 is 
REMANDED to VA's Debt Management Center in St. Paul, 
Minnesota.

Accordingly, the case is REMANDED for the following action:

1.  Conduct an audit or accounting of the 
appellant's DIC and chapter 35 benefits 
for the period from January 8, 2007, 
through June 2007.  This audit or 
accounting should include a determination 
of how much the appellant was entitled to 
receive in chapter 35 benefits, how much 
he actually was paid by VA for both DIC 
and chapter 35 benefits, and how the 
overpayment was calculated for the period 
from January 8, 2007, through June 2007.  
A copy of this audit or accounting must be 
included in the claims file.  A copy of 
this audit or accounting should be sent to 
the appellant and his service 
representative.

2.  Contact VA's Debt Management Center in 
St. Paul, Minnesota, and instruct them to 
provide the appellant and his service 
representative an appropriate statement of 
the case and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issue of 
waiver of recovery of overpayment in the 
amount of $1,072.50 for the period from 
January 8, 2007, through June 2007.  
Advise VA's Debt Management Center that 
this issue should be returned to the Board 
for appellate review only if the appellant 
files a timely substantive appeal.

3.  Thereafter, readjudicate the issue of 
validity of indebtedness created by an 
overpayment in the amount of $1,072.50 for 
the period from January 8, 2007, through 
June 2007.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


